            Case 5:20-mc-80219 Document 3 Filed 12/14/20 Page 1 of 5



 1   MENG XI (280099)
     mxi@susmangodfrey.com
 2   SUSMAN GODFREY L.L.P.
     1900 Avenue of the Stars, Suite 1400
 3   Los Angeles, California 90067-6029
     Telephone: (310) 789-3100
 4   Facsimile: (310) 789-3150
 5   MAX L. TRIBBLE, JR. (326851)
     mtribble@susmangodfrey.com
 6   SUSMAN GODFREY L.L.P.
     1000 Louisiana, Suite 5100
 7   Houston, Texas 77002-5096
     Telephone: (713) 651-9366
 8   Facsimile: (713) 654-6666
 9   Attorneys for Plaintiff
10                                 UNITED STATES DISTRICT COURT

11                                NORTHERN DISTRICT OF CALIFORNIA

12                                         SAN JOSE DIVISION

13    IN RE: SUBPOENA TO GOOGLE, LLC,                      Case No. 5:20-mc-80219-MISC
14    IN CONNECTION WITH:                                  Case No. 2:19-cv-00372-JRG
15    SPACETIME3D, INC.
                                                           Pending in The United States District Court
16                   Plaintiff,                            for the Eastern District of Texas, Marshall
                                                           Division
17    vs.
                                                           DECLARATION OF MENG XI IN
18    SAMSUNG ELECTRONICS CO., LTD.,                       SUPPORT OF SPACETIME3D’S
      SAMSUNG ELECTRONICS AMERICA,                         MOTION TO COMPEL GOOGLE,
19    INC.,                                                LLC’S DEPOSITION TESTIMONY
20                   Defendants.
21

22           I, Meng Xi, declare as follows:
23           I am an attorney at the law firm Susman Godfrey, L.L.P. and am counsel of record for
24   Plaintiff SpaceTime3D, Inc. (“SpaceTime3D”) in the above-entitled action and in the underlying
25   action, case No. 2:19-cv-00372-JRG, pending in the Eastern District of Texas, Marshall Division
26   (the “Underlying Action”). I submit this declaration in support of SpaceTime3D’s Motion to
27   Compel Deposition Testimony against Google, LLC. I have personal, first-hand knowledge of the
28   facts set forth in this declaration and could testify competently to them.
                                                       1
      DECLARATION OF MENG XI ISO PLAINTIFF SPACETIME3D’S MOTION TO COMPEL GOOGLE, LLC’S
                       DEPOSITION TESTIMONY - Case No. 5:20-mc-80219-MISC
           Case 5:20-mc-80219 Document 3 Filed 12/14/20 Page 2 of 5



 1          1.      Attached hereto as Exhibit 1 is a true and correct copy of the Complaint and
 2   Exhibits A, B, and C thereto in the Underlying Action.
 3          2.      Attached hereto as Exhibit 2 is a true and correct copy of SpaceTime3D’s Subpoena
 4   to Testify at a Deposition in a Civil Action to Google, LLC, dated November 3, 2020.
 5          3.      Attached hereto as Exhibit 3 is a true and correct copy of the affidavit of service of
 6   said subpoena, indicating that it was served on Google, LLC on November 3, 2020.
 7          4.      Attached hereto as Exhibit 4 is a true and correct copy of a screenshot of the
 8   Chromium Project landing page, https://www.chromium.org, captured on December 11, 2020.
 9          5.      Attached hereto as Exhibit 5 is a true and correct copy of the transcript of the
10   deposition of Dirk Pranke that I conducted via videoconference on December 4, 2020.
11          6.      It is my understanding that Mr. Pranke was located in the Northern District of
12   California at the time of the deposition.
13          7.      During the deposition, Google’s counsel repeatedly (a) objected to questions that
14   she argued were outside the scope of the Rule 30(b)(6) topics, and (b) instructed Mr. Pranke not to
15   answer certain questions on the same basis. In response, I explained the legal impropriety of the
16   objections and instructions to Mr. Pranke not to answer. Specifically, both on and off the record, I
17   laid out my understanding that the topics were within the scope of the Noticed Topics, that a Rule
18   30(b)(6) representative may not decline to answer a deposition question on the basis that it exceeds
19   the scope of the Rule 30(b)(6) topics, and that an objection grounded in scope is not a proper basis
20   for an instruction to a deposition witness not to answer. Google’s counsel did not demonstrate a
21   willingness to further negotiate on these matters, and, in my opinion, further discussion would not
22   have been fruitful in resolving the disagreement.
23          I declare under penalty of perjury under the laws of the United States that the foregoing is
24   true and correct. Signed this 14th day of December, 2020, in Los Angeles, California.
25                                                                        /s/ Meng Xi
26                                                                        Meng Xi

27

28
                                                      2
      DECLARATION OF MENG XI ISO PLAINTIFF SPACETIME3D’S MOTION TO COMPEL GOOGLE, LLC’S
                       DEPOSITION TESTIMONY - Case No. 5:20-mc-80219-MISC
           Case 5:20-mc-80219 Document 3 Filed 12/14/20 Page 3 of 5



 1                                         PROOF OF SERVICE
 2          I, the undersigned, declare:
 3          I am employed in the County of New York, State of New York. I am over the age of 18
     and not a party to the within action; my business address is 1301 Avenue of the Americas, 32nd
 4   Floor, New York, New York 10019.
 5          On December 14, 2020, I served the foregoing document(s) described as follows:
 6           DECLARATION OF MENG XI IN SUPPORT OF SPACETIME3D, INC.’s
                   ADMINISTRATIVE MOTION TO FILE UNDER SEAL
 7
     on the interested parties in this action by placing true copies thereof enclosed in sealed envelopes
 8   addressed as stated on the attached service list, as follows:
 9           BY MAIL:
             I am "readily familiar" with the firm's practice of collection and processing
10   correspondence for mailing. Under that practice, it would be deposited with the U.S. Postal
     Service on that same day with postage thereon fully prepaid at New York, New York in the
11   ordinary course of business. I am aware that on motion of the party served, service is presumed
     invalid if postal cancellation date or postage meter date is more than one day after date of deposit
12   for mailing in affidavit.
13          BY PERSONAL SERVICE:
            I caused to be delivered such envelope by hand to the offices of the addressee.
14
            BY FEDERAL EXPRESS OR OVERNIGHT COURIER
15
            BY FAX
16          I served by facsimile as indicated on the attached service list.
17    XX_ BY ELECTRONIC MAIL
            I caused said documents to be prepared in portable document format (PDF) for e-mailing
18   and served by electronic mail as indicated on the attached service list.
19
             (State) I declare under penalty of perjury under the laws of the State of New York that the
20   above is true and correct.
21    XX (Federal) I declare under penalty of perjury under the laws of the United States that the
     foregoing is true and correct.
22
            Executed on December 14, 2020, at New York, New York.
23

24

25

26
                                                   ________________________________
27
                                                           Eve Levin
28
          Case 5:20-mc-80219 Document 3 Filed 12/14/20 Page 4 of 5



 1                                       SERVICE LIST
 2   Counsel for Defendants Samsung Electronics Co., Ltd.
 3   and Samsung Electronics America, Inc.:

 4   Mark D Fowler
     Aaron Wainscoat
 5   Brent K Yamashita
     Erik R Fuehrer
 6   Harpreet Singh
 7   Jonathan Hicks
     Robert Buergi
 8   DLA Piper US LLP - Palo Alto
     2000 University Ave
 9   Palo Alto, CA 94303
     650-833-2000
10
     Fax: 650-833-2001
11   mark.fowler@dlapiper.com
     aaron.wainscoat@dlapiper.com
12   brent.yamashita@dlapiper.com
     erik.fuehrer@dlapiper.com
13   harpreet.singh@us.dlapiper.com
     jonathan.hicks@dlapiper.com
14
     robert.buergi@dlapiper.com
15   Samsung-SpaceTime3D-DLA@us.dlapiper.com

16   Kevin Hamilton
     Susan Acquista
17   DLA Piper US LLP - San Diego
     401 B Street, Suite 1700
18
     San Diego, CA 92101
19   619-699-2700
     Fax: 619-699-2701
20   kevin.hamilton@us.dlapiper.com
     susan.acquista@us.dlapiper.com
21

22   Harry Lee Gillam , Jr.
     Melissa Richards Smith
23   Gillam & Smith, LLP
     303 South Washington Avenue
24   Marshall, TX 75670
     903-934-8450
25   Fax: 903-934-9257
26   gil@gillamsmithlaw.com
     melissa@gillamsmithlaw.com
27

28
          Case 5:20-mc-80219 Document 3 Filed 12/14/20 Page 5 of 5



 1   Counsel for Google, LLC:
 2   Krista Schwartz
 3   Katy L. Rankin
     Hogan Lovells US LLP
 4   3 Embarcadero Center #1500
     San Francisco, CA 94111
 5   Telephone: (415) 374-2300
     Krista.schwartz@hoganlovells.com
 6   katy.rankin@hoganlovells.com
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
